326 S.W.3d 499 (2010)
STATE of Missouri, Respondent,
v.
Bryan E. COOMER, Appellant.
No. ED 92576.
Missouri Court of Appeals, Eastern District, Division Three.
November 16, 2010.
*500 Laura G. Martin, Kansas City, MO, for appellant.
Chris Koster, Atty. Gen., Daniel N. McPherson, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Bryan E. Coomer appeals from the judgment entered upon a jury verdict finding him guilty of first-degree robbery, Section 569.020 RSMo 2000; and armed criminal action, Section 571.015 RSMo 2000. No jurisprudential purpose would be served by a written opinion. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 30.25(b).